                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                      CR 19-39-GF-BMM
                Plaintiff,

                   vs.
                                               JUDGMENT AND SENTENCE
 PASCASIO PROANO-DOMINGUEZ,

                  Defendant.

      Mr. Pronano-Dominguez was charged first by Complaint in April 2019 and

then by Indictment in May 2019, with Entry without Inspection and Illegal

Reentry. (Doc. 10.) He made an initial appearance and appeared with appointed

counsel. (Docs. 4 and 20.)

      At a bench trial commencing July 30, 2019, Mr. Pronano-Dominguez was

ACQUITTED of the charge of Illegal Reentry but found GUILTY to the charge of

Entry Without Inspection.

      Having found Mr. Pronano-Dominguez guilty of the above offense, and

having considered the evidence and arguments presented at the sentencing hearing

as well as the sentencing factors found in 18 U.S.C. § 3553(a), the Court enters the

following sentence: Mr. Pronano-Dominguez is sentenced to TIME SERVED.

Upon release from custody Mr. Pronano-Dominguez shall be remanded to I.C.E

and placed on supervised release for a term on one-year. The Special Assessment

is WAIVED.
                       NOTICE OF RIGHT TO APPEAL



      Mr. Pronano-Dominguez is advised that, pursuant to 18 U.S.C. § 3742 and

Federal Rule of Criminal Procedure 58(g)(1), he has the right to appeal the sentence

imposed in this case within fourteen (14) days after entry of judgment.

      DATED this 19th day of August, 2019.
